                  Case 1:19-cv-06164-RA Document 13 Filed 07/23/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------X
TRUSTEES OF THE NEW YORK CITY                                                   USDC SDNY
DISTRICT COUNCIL OF CARPENTERS
                                                                                DOCU~v1ENT
PENSION FUND, WELFARE FUND, ANNUITY
FUND, AND APPRENTICESHIP, JOURNEYMAN                                            ELECTRONICALLY FILED
RETRAINING, EDUCATIONAL AND                                                     DOC#:
INDUSTRY FUND, TRUSTEES OF THE NEW
YORK CITY CARPENTERS RELIEF AND
                                                                                DATE F-IL-E-·D-:_7-/.1--3ld-{»D
                                                                           I __ ._ -·--=·----- -_--__ . _- _---·----.-------
                                                                                     -·   •

CHARITY FUND, THE NEW YORK CITY AND
VICINITY CARPENTERS LABOR-
MANAGEMENT CORPORATION and the NEW
YORK CITY DISTRICT COUNCIL OF
CARPENTERS,
                     Petitioners,                                          19        CIVIL 6164 (RA)

                 -against-                                                       JUDGMENT

OCEAN MARINE DEVELOPMENT CORP.,
                   Respondent.
-----------------------------------------------------------X



        It is hereby    ORDERED, ADJUDGED AND DECREED: That for the reasons stated in the

Court's Memorandum Opinion & Order dated July 23, 2020, the petition to confirm the arbitration award is

granted. Judgment is entered in the amount of $27,042.46, plus prejudgment interest calculated at a rate of 7 .5%

per annum from May 23, 2019 through the date of judgment, in the amount of $2,372.70 and post-judgment

interest calculated at the statutory rate. In addition, Petitioner's request for attorney's fees is granted in the amount

of $630, as are costs in the amount of $75; accordingly, the case is closed.

Dated: New York, New York
       July 23, 2020

                                                        RUBY J. KRAJICK

                                                               Clerk of Court
                                               BY:

                                                         ~
